DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12,21-28) in the reply filed on June 10, 2022 is acknowledged.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/0166831 (Chang et al.).
With regards to claim 1, Chang et al. discloses a sensor semiconductor package comprising, as illustrated in Figures 1-8D, a sensor device package (e.g. the entire package device in Figure 3B) comprising a carrier 310 (e.g. lead frame); a sensor component 32 (e.g. sensor chip having a sensing area) disposed on the carrier such that the sensor component including an upper surface (e.g. top surface) and edges (e.g. side surfaces); an encapsulation layer 37 (e.g. an encapsulant liquid material like epoxy) disposed on the carrier and encapsulating the edges of the sensor component (as observed in Figure 3B); a protection film 35 (e.g. transparent member) covering at least a portion of the upper surface of the sensor component (as observed in Figure 3B).  (See, paragraphs [0004] to [0021], [0037] to [0057]).
With regards to claim 2, Chang et al. further discloses the sensor component 32 comprises a media port (e.g. port for bond pads 32b) such that the protection film 35 at least covers the media port of the sensor component.  (See, as observed in Figure 3B).
With regards to claim 3, Chang et al. further discloses the media port comprises a plurality of vent holes (e.g. opening for the bond pads 32) recessed from the upper surface of the sensor component 32.  (See, as observed in Figure 3B)
With regards to claim 4, Chang et al. further discloses the protection film 35 entirely covers the upper surface of the sensor component 32.  (See, as observed in Figure 3B).
With regards to claim 5, Chang et al. further discloses an upper surface (e.g. top surface) of the encapsulation layer 37 is lower than or equal to the upper surface of the sensor component.  (See, as observed in Figure 3B).
With regards to claim 6, Chang et al. further discloses the protection film 35 further covers an upper surface (e.g. top surface) of the encapsulation layer 37.  (See, as observed in Figure 3B).
With regards to claim 7, Chang et al. further discloses the encapsulation layer 24 comprises a first portion (e.g. 1st half closest to sensor component 22 in Figure 2 or 1st ¼ of encapsulant layer 46 closest to sensor component 42 in Figure 4A) adjacent to the sensor component 22 and a second portion distal (e.g. 2nd half farthest to the sensor component 22 in Figure 2 or 2nd ¼ of encapsulant layer 46 farthest to sensor component 42 in Figure 4A) to the sensor component 22; an upper surface of the second portion is lower than an upper surface of the first portion (as observed in Figure 2 or Figure 4A).
With regards to claim 8, Chang et al. further discloses the upper surface of the first portion and the second portion of the encapsulation layer 46 includes a concave surface.  (See, as observed in Figure 4A).
With regards to claim 23, Chang et al. further discloses edges of the protection film 45 are substantially aligned with the edges of the sensor component 42.  (See, as observed In Figures 4A,4B).
With regards to claim 24, Chang et al. further discloses edges of the protection film 55 are substantially aligned with edges of the encapsulation layer 54.  (See, as observed in Figure 5C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0166831 (Chang et al.) in view of U.S. Patent Application Publication 2021/0111083 (Liu et al.).
With regards to claim 9, Chang et al. does not disclose the protection film comprises a waterproof and gas-permeable film.
Liu et al. discloses an semiconductor package comprising, as illustrated in Figures 1-5C (namely Figure 4), a sensor device package 4 comprising a carrier 40; a sensor component 10,10s disposed on the carrier such that the sensor component including an upper surface and edges; an encapsulation layer 41 disposed on the carrier and encapsulating the edges of the sensor component; a protection film 11 covering at least a portion of the upper surface of the sensor component; the protection film 11 comprises a waterproof and gas-permeable film (paragraph [0017]).  (See, paragraphs [0015] to [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a waterproof and gas-permeable film as suggested by Liu et al. to the system of Chang et al. to prevent the sensor component from being damaged or polluted by repelling water or failing to mix water from external environment.  (See, paragraph [0017] of Liu et al.).
With regards to claim 10, Liu et al. further discloses the protection film 11 comprises a hydrophobic material.  (See, paragraph [0017]).
With regards to claim 21, Liu et al. does not explicitly specify the hydrophobic material comprises a fluorine-containing material or a siloxane-based material.  However, to have employ such material characteristics for the hydrophobic material as in the claim is considered to have been a well-known concept as a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Claims 11, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0166831 (Chang et al.) in view of U.S. Patent Application Publication 2013/0221470 (Kinsman et al.).
With regards to claim 11, Chang et al. does not disclose an electronic component disposed between the carrier and the sensor component and encapsulated by the encapsulation layer.
Kinsman et al. discloses multi-chip package comprising, as illustrated in Figures 1-10, a sensor device package 99 comprising a carrier 100; a sensor component 16 disposed on the carrier such that the sensor component including an upper surface and edges; an encapsulation layer 120 disposed on the carrier and encapsulating the edges of the sensor component; a protection film 118 covering at least a portion of the upper surface of the sensor component; an electronic component 18 disposed between the carrier and the sensor component and encapsulated by the encapsulation layer.  (See, paragraphs [0015] to [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an electronic component disposed between the carrier and the sensor component and encapsulated by the encapsulation layer as suggested by Kinsman et al. to the system of Chang et al. to have the ability to control and process the measured data from the sensor component.  (See, paragraphs [0016],[0017],[0024] of Kinsman et al.).
With regards to claim 12, Kinsman et al. further discloses a plurality of bonding wires 108 electrically connecting the electronic component 18 to the carrier 100.  (See, as observed in Figure 3). 
With regards to claim 22, Kinsman et al. further discloses a plurality of conductive structures disposed between the sensor component and the electronic component such that the conductive structures electrically connect the sensor component to the electronic component.  (See, paragraphs [0016],[0017],[0025],[0027]).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0166831 (Chang et al.) in view of U.S. Patent Application Publication 2017/0147857 (Liu et al.).
With regards to claim 25, Chang et al. does not disclose the protection film comprises a first portion and a second portion, and a top surface of the first portion is lower than a top surface of the second portion.
Liu et al. discloses chip package comprising, as illustrated in Figures 1-3D, a sensor device package 10 comprising a carrier 200; a sensor component 100 disposed on the carrier such that the sensor component including an upper surface and edges; an encapsulation layer 104 disposed on the carrier and encapsulating the edges of the sensor component; a protection film 106 covering at least a portion of the upper surface of the sensor component; the protection film 106 comprises a first portion (e.g. slanted portion of layer 106 in Figure 1) and a second portion (e.g. horizontal portion of layer 106 in Figure 1) such that a top surface of the first portion is lower than a top surface of the second portion (as observed in Figure 1).  (See, paragraphs [0015] to [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the protection film comprises a first portion and a second portion, and a top surface of the first portion is lower than a top surface of the second portion as suggested by Liu et al. to the system of Chang et al. to provide protection to the sensor component and reliable performance of the sensor device package without departing from the scope of the invention and without altering the operation and/or performance of the protection film, namely to protect the sensor component.  (See, paragraph [0008] of Liu et al.).
With regards to claim 26, Liu et al. further discloses the first portion is in contact with the sensor component, and the second portion is spaced apart from the sensor component.  (See, as observed in Figure 1).
With regards to claim 27, Liu et al. further discloses the second portion is in contact with the encapsulation layer, and the encapsulation layer is spaced apart from the upper surface of the sensor component.  (See, as observed in Figure 1).
With regards to claim 28, Liu et al. does not explicitly specify a thickness of the first portion is substantially the same as a thickness of the second portion.  However, to have employ such structural dimensional characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to a variety of arrangements and configurations for a sensor device package comprising a carrier, a sensor component, an encapsulation layer and a protection film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861